Citation Nr: 0108113	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for an 
atypical migraine with visual disturbance.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which granted service connection for an 
atypical migraine with visual disturbance.  That rating 
decision also found that this disability was not disabling to 
a compensable degree.  The veteran, who had unconfirmed 
active service from June 1969 to August 1992, appealed that 
decision to the Board.

FINDING OF FACT

The veteran's atypical migraine with visual disturbance is 
manifested by visual disturbances that occur one to four 
times per month, precluding activity, but not pain.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for 
atypical migraine with visual disturbance have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

An April 1996 Board decision remanded a claim for service 
connection for what was then characterized as a vascular 
disability.  In February 1998, the Board again remanded a 
claim for what was then characterized as a vascular or other 
disability manifested by an atypical migraine with visual 
disturbance, and following further development, the December 
1999 rating decision on appeal granted service connection for 
an atypical migraine with visual disturbance.  However, that 
rating decision found that this was not disabling to a 
compensable degree.  The veteran has challenged the initially 
assigned noncompensable evaluation.  

The VA has a duty to assist the veteran in developing facts 
which are pertinent to his claim.  See generally Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereafter the "Act").  The Act substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

The Board initially finds that the VA has complied with the 
requirements of the Act.  The veteran has been provided VA 
examinations, and he has made no reference to treatment 
records, whether from the VA or from private sources.  The 
January 2000 correspondence that informed the veteran of the 
December 1999 decision included a photocopy of the underlying 
rating decision, and the February 2000 statement of the case 
informed the veteran of the criteria for a higher evaluation.  
Further development does not appear to be warranted.

The United States Court of Appeals for Veterans Claims 
(Court) has distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the latter 
event, the Court, citing the VA's position, held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found. 

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Diagnostic Code 8100 evaluates migraines, and provides that a 
noncompensable evaluation is warranted when attacks are 
infrequent.  A 10 percent schedular evaluation under that 
Diagnostic Code envisions characteristic prostrating attacks 
averaging one in every two months over the last several 
months, while a 30 percent evaluation envisions 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  A 50 percent schedular 
evaluation, the maximum, contemplates very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

A July 1992 entry into service medical records reflected the 
veteran's complaints of "floaters" similar to "Northern 
Lights," that were not accompanied by headache and not 
precipitated by trauma.  The "flashes" were considered to 
be vascular in origin.  As a result of this claim, the RO 
afforded the veteran a VA ophthalmologic examination in April 
1997.  The veteran informed the examiner that he had visual 
disturbances one or two times per week.  Uncorrected visual 
acuity was 20/20 bilaterally, and the veteran's complaints 
were described by the veteran as suggestive of atypical 
migraines with visual disturbances only.  

As a result of the Board's February 1998 remand, the RO 
afforded the veteran a fee-basis neurological examination in 
July 1999.  He informed this examiner that he first began to 
have visual disturbances in 1978, and that he initially 
thought these were the result of fatigue.  The veteran 
further related that these problems progressed during the 
1980s.  Visual disturbances were noted to last from 30 
seconds to an hour, dissipating as quickly as onset, and 
occurred two to three times per month.  The veteran could not 
identify any consistent specific trigger or relieving 
factors.  Disturbances did not involve headaches, numbness, 
tingling, dysarthria, dysphasia or diplopia.  Finally, the 
veteran stated that when a disturbance occurred, he could not 
perform any writing or reading, as his entire visual field 
was obscured.  Notably, the veteran had a family history of 
migraines.  The fee-basis examiner diagnosed the veteran with 
vascular, acephalgic migraine that occurred two to three 
times per month.  There were no sequelae when relieved.

The veteran made several points in his substantive appeal 
received in March 2000.  Initially, he argued that the RO 
improperly analogized this service-connected disability to 
migraines, as his disability did not cause pain, whereas 
traditional migraines cause extreme pain.  Further, he argued 
that a compensable evaluation should be assigned even though 
his symptoms did not necessarily mirror the criteria for a 
higher evaluation.  He also cited 38 C.F.R. § 4.124a, which 
provides that with the exceptions noted, neurological 
diseases may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Impairment of vision was one factor to be 
considered.  Finally, he stated that he did have some 
incapacitation from this disability.

A review of the longitudinal history of the veteran's 
disability reflects that the level of impairment caused by 
this disability has remained substantially the same, and a 
staged rating, as contemplated by Fenderson, is not 
warranted.  The veteran has consistently reported that his 
visual disturbances occur one to two times per week, or two 
to three times per month.  This is essentially different ways 
of expressing the same occurrence.  

Initially, the Board finds that the veteran's disability is 
most analogous to migraines, as did the RO.  Because the 
veteran has specifically denied pain, his migraines have been 
characterized as atypical.  The list of organic diseases of 
the central nervous system contained in 38 C.F.R. § 4.124a 
does not provide a more appropriate analogous disease.  His 
complaints do not seem to approximate encephalitis or a 
growth on the brain (whether benign or malignant), nor can 
his complaints be reasonably analogized to multiple 
sclerosis.  While this is by no means an exhaustive list of 
possibilities, the Board finds that the most appropriate 
analogy is that of migraines.  38 C.F.R. § 4.20.

In light of the above medical evidence and statements from 
the veteran, the Board finds that an initial 10 percent 
evaluation is warranted for this disability.  The veteran has 
regularly denied pain as a manifestation of this disability, 
and he expressly stated in his substantive appeal that he did 
not need to lie down as a result of these occurrences.  Thus, 
it is difficult to characterize the veteran's visual 
disturbances as prostrating.  However, pain is not an express 
component in Diagnostic Code 8100, and the veteran related to 
the fee-basis examiner that he could not work during an 
episode, none of which he has described as lasting for an 
extended period of time.  Ultimately, the veteran has 
numerous visual disturbances per month that are short-lived 
and preclude activity, but are not productive of pain or 
prostrating.  Resolving any doubt in the veteran's favor, the 
Board finds that an initial 10 percent disability evaluation 
is warranted.

However, for these same reasons, the Board finds that an 
initial evaluation in excess of 10 percent is not warranted.  
The veteran's migraines simply are not prostrating to the 
degree contemplated by a 30 percent evaluation under the 
rating schedule.  It follows that the even more severe 
manifestations required for a 50 percent evaluation have not 
been met.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his atypical 
migraines have resulted in marked interference with his 
employment (beyond that contemplated by the rating schedule) 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Subject to the laws governing monetary payments, an initial 
10 percent disability evaluation is granted for atypical 
migraine with visual disturbance.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

